TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00447-CR



                                   James Eric Grant, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 67168, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant James Eric Grant seeks to appeal from a judgment adjudicating him guilty

of possession of a controlled substance. See Tex. Code Crim. Proc. art. 42.12, §§ 5(b), 21, 23; Tex.

Health & Safety Code § 482.115. Sentence was imposed on June 6, 2014. No motion for new trial

was filed. Therefore, the deadline for perfecting appeal was July 7, 2014. See Tex. R. App. P.

26.2(a)(1). Appellant filed his notice of appeal on July 17, 2014. No extension of time for filing the

notice of appeal was requested. See Tex. R. App. P. 26.3. Thus, appellant’s notice of appeal, filed

41 days after sentence was imposed, is untimely. Absent a timely filed notice of appeal, we do not

obtain jurisdiction to address the merits of the appeal in a criminal case and can take no action other

than to dismiss the appeal for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996). Accordingly,

we dismiss this appeal for want of jurisdiction.
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 31, 2014

Do Not Publish




                                              2